[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff Resources Available, Inc., (Resources) brought this action to recover monies from New England Contract Packers, Inc. (Packers) and its president Leonard Duboff (Duboff) for temporary employee services it rendered in the sum of $12,021.37.
                                   I.
The court held a hearing in damages concerning the claim CT Page 5123-YYYY against Packers since it failed to appear in this action. The court finds Packers owes Resources since 1993 the sum of $12,021.37. The court also finds the Packers conduct in conducting its business constituted as to Resources a wilful, intentional, and unfair trade practice. Accordingly, the court assesses punitive damages of $150,000 and attorneys fees of $4,000.00. Judgment may enter for Resources to recover $166,021.37 from Packers.
                                   II.
The court finds that Resources has presented clear and convincing evidence that Duboff, a stockholder and president of Packers, personally guaranteed the payment of the Resources debt. Duboff thereby induced Resources to forbear in prosecuting its claim and to agree to a payment plan which allowed Packers to continue operations for a period of months when its monies could have been attached. Duboff's promise was an inducement to the plaintiff to allow New England Packers to carry balances due and continue in business. Duboff was the owner of 23% of the stock of New England Contract Packers and it was upon his request that such credit was extended.
See Kerin Agency, Inc. v. West Haven Painting and Decorating,Inc., 38 Conn. App. 329, 330-331 (1995).
Accordingly, judgment may enter in favor of Resources against Duboff in the sum of $12,021.37.
Duboff also filed a counterclaim for vexatious suit. Here the court finds the issues for the plaintiff.
McDONALD, J.